               Case 2:20-sw-01134-DB Document 4 Filed 12/22/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney                                                       FILED
 2 AMANDA BECK                                                                 Dec 22, 2020
   Assistant United States Attorney                                         CLERK, U.S. DISTRICT COURT

 3 501 I Street, Suite 10-100                                             EASTERN DISTRICT OF CALIFORNIA


   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   IN THE MATTER OF THE APPLICATION                 CASE NO: 2:20-SW-1134 DB
     OF THE UNITED STATES OF AMERICA
12   FOR SEARCH WARRANTS CONCERNING:                  ORDER TO UNSEAL SEARCH WARRANT
                                                      AND SEARCH WARRANT AFFIDAVIT
13   A.      The residence located at 162 Kemper
     Street, Vallejo, California;
14
     B.   The person of Darren Tramaine Tony
15   MITCHELL;

16   C.    The AT&T cellular telephone with call
     number 707-333-5753;
17
     D.      A silver 2011 Audi Q5, California
18   License Plate #AU83L40; and all other vehicles
     over which MITCHELL has dominion and
19   control.

20
21          Upon application of the United States of America and good cause having been shown,

22          IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are, hereby

23 ordered unsealed.

24
                  December 22, 2020
25    Dated:
                                                          The Honorable Deborah Barnes
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28

      ORDER TO REQUEST TO UNSEAL SEARCH
      WARRANTS AND SEARCH WARRANT                     1
      AFFIDAVITS
